IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-540-CV



MICHAEL MASUR,

	APPELLANT

vs.



BERTRAM JOSEPH, M. D.,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 93-10718, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING

 


PER CURIAM


	Appellant has filed an agreed motion for dismissal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.



Before Chief Justice Carroll, Justices Jones and Kidd; Chief Justice Carroll Not Participating
Dismissed on Appellant's Motion
Filed:   November 2, 1994
Do Not Publish